       3:16-cr-30061-MFK-TSH # 205             Page 1 of 6                                              E-FILED
                                                                      Tuesday, 22 January, 2019 01:07:35 PM
                                                                               Clerk, U.S. District Court, ILCD

                             UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF ILLINOIS
                                   URBANA DIVISION

UNITED STATES OF AMERICA,                        )
                                                 )
      Plaintiff,                                 )
                                                 )
vs.                                              ) Case No. 16-cr-30061-MFK-TSH
                                                 )
                                                 )
AARON J. SCHOCK,                                 )
                                                 )
      Defendant.                                 )

                                   JOINT STATUS REPORT

       The parties, defendant Aaron J. Schock, by and through his counsel George J. Terwilliger

III, and the United States of America, by and through John R. Lausch, Jr., United States Attorney

for the Northern District of Illinois, submit this joint status report in compliance with the Court’s

January 15, 2019 Order.

       The Court directed the parties to file a joint status report regarding all remaining motions.

The following defense motions are presently pending before the Court:

          Motion to Dismiss Counts 14-18 for Failure to State an Offense (Dkt. No. 181);

          Motion for Brady and Giglio Material Including Notes of Witness Interviews (Dkt.
           No. 183);

          Motion to Dismiss Indictment for Violation of Fifth Amendment Rights Before the
           Grand Jury (Dkt. No. 185);

          Motion to Dismiss the Indictment Due to Prejudicial Misconduct Before the Grand
           Jury or, in the Alternative, to Bar the Use of Evidence Tainted by the Government’s
           Conduct Before the Grand Jury (Dkt. No. 187);

          Motion for Disclosure of Any Reports Regarding Misconduct in Connection with this
           Case (Dkt. No. 191);

          Motion for Intradistrict Transfer (Dkt. No. 193).




                                                 1
       3:16-cr-30061-MFK-TSH # 205              Page 2 of 6



With the exception of the Motion for Intradistrict Transfer, all of the above motions were filed on

August 10, 2018, in compliance with the scheduling order then in force. That order set the response

date for those motions as September 7, 2018. Prior to that date, the case was transferred to the

United States Attorney’s Office for the Northern District of Illinois, and this Court vacated the

scheduling order.1

       The parties recently conferred regarding potential resolutions to some of these motions.

The government advised it does not object to disclosure of all transcripts of the colloquies between

the government and the grand jury in connection with the grand jury investigation in this matter,

and the Court has now granted the defense’s Motion for Discovery of Grand Jury Colloquies, Dkt.

No. 189, and ordered the disclosure of the colloquies, Dkt. No. 204. In addition, the government

has represented that it will provide the defense with the agents’ notes of interviews in connection

with this matter and will undertake a review to ensure that the defense has received all agent reports

that the government believes should be produced to the defense. Lastly, the government stated

that no report from the Department of Justice’s Office of Professional Responsibility (“OPR”)

presently exists.

       It is Mr. Schock’s position that, while welcome, the government’s commitment to provide

Mr. Schock with the agents’ notes of interviews addresses, but does not fully provide, the relief

requested in Mr. Schock’s motion for Brady and Giglio materials, Dkt. No. 183. In addition to the

agents’ notes of interviews, Mr. Schock requested the court to order the following relief from the

government:



1
 We note that many of the motions filed on August 10, 2018 were updated versions of, or related
to, motions the defense filed on August 1, 2017 and that the parties subsequently fully briefed.
The prior judge did not rule on these motions. Instead, at the request of neither party, the Court
dismissed all pending motions as moot following the Seventh Circuit’s denial of Mr. Schock’s
interlocutory appeal on an unrelated motion and granted leave to refile. See July 13, 2018 Order.


                                                  2
       3:16-cr-30061-MFK-TSH # 205           Page 3 of 6



      Produce all exculpatory, impeaching, or otherwise favorable evidence in its possession;

      Produce the name of any person who was interviewed by or gave a substantive statement

       to the government in this case for whom the government has not already provided Mr.

       Schock with a memorandum of interview or a grand jury transcript, and the date(s) of any

       such interview or substantive statement;

      Comply with its obligations under Brady and Giglio; and

      Certify (A) that the U.S. Attorney’s Office (USAO) has (i) searched all case files and all

       other files for documents the USAO has reason to believe may contain discoverable

       information, (ii) sought discoverable information from all government officials and agents

       of the government the USAO has reason to believe may have discoverable information,

       and (iii) produced all discoverable materials and information to the defense; or, in the

       alternative (B) that the USAO has fully complied with Department of Justice Policy

       regarding criminal discovery as set forth in the U.S. Attorneys’ Manual §§ 9-5.000 et seq.

       and the Criminal Resource Manual 165.

Dkt. No. 183 at 2-3. The motion also sought information regarding the circumstances surrounding

the government’s failure to preserve text messages. Therefore, while the government’s pending

production of agents’ notes addresses a meaningful portion of the relief sought in Mr. Schock’s

motion, it does not fully moot the motion. For that reason, Mr. Schock does not intend to ask the

Court to withdraw this motion.

       Similarly, Mr. Schock’s Motion for Disclosure of Any Reports Regarding Misconduct in

Connection with this Case, (Dkt. No. 191), sought not only any OPR report, but any report of any

internal investigative authority of any investigative agency regarding any government misconduct

in this matter. Dkt. No. 191 at 1. Mr. Schock also requested that the Court order the government



                                                  3
       3:16-cr-30061-MFK-TSH # 205             Page 4 of 6



to confirm whether an investigation had been opened, its status, and its disposition, if any. Id. The

government has confirmed that there is at present no OPR report in this matter, but it has not

addressed whether an investigation has been opened, its status, and whether any other investigative

authority, including the United States Attorney’s Office for the Central District of Illinois, has

produced a report. Accordingly, it is Mr. Schock’s position that the government’s representation

does not moot the relief sought in this motion, and therefore Mr. Schock does not intend to ask the

Court to withdraw this motion at this time.

       The parties recognize that the government’s disclosure of the grand jury colloquies and the

agents’ notes will likely affect the scope of relief Mr. Schock seeks in his pending motions. The

grand jury colloquies may provide additional grounds to support or expand either of Mr. Schock’s

motions relating to government misconduct before the grand jury. Similarly, the content of the

agents’ notes and the result of the government’s review of its productions may inform the scope

of relief Mr. Schock will ultimately seek in his Brady and Giglio motions. The government has

represented that these productions may be voluminous. The parties also note that two defense

motions will not be affected by the disclosure of the grand jury colloquies and the agents’ notes.

Mr. Schock’s motion to dismiss counts 14-18 (Dkt. No. 181) and motion for intradistrict transfer

(Dkt. No. 193) are independent of the discovery issues in the case.



Dated: January 22, 2019                               Respectfully submitted,



 JOHN R. LAUSCH, JR.                                     /s/ George J. Terwilliger III
 UNITED STATES ATTORNEY                                  _____________________________
 By: /s/ Erik Hogstrom                                   George J. Terwilliger III
 _____________________________                           Robert J. Bittman
 Erik A. Hogstrom, Assistant United States Attorney      Benjamin L. Hatch
 Northern District of Illinois                           MCGUIREWOODS LLP
 Dirksen Federal Courthouse219 Dearborn Street,          2001 K Street N.W., Suite 400


                                                 4
     3:16-cr-30061-MFK-TSH # 205   Page 5 of 6



Fifth Floor                                Washington, D.C. 20006-1040
Chicago, IL 60604                          Tel: 202.857.2473
Tel: (217) 492-4450                        Fax: 202.828.2965
E-mail: erik.hogstrom@usdoj.gov            Email: gterwilliger@mcguirewoods.com


                                           /s/ Christina M. Egan
                                           _____________________________
                                           Christina M. Egan
                                           MCGUIREWOODS LLP
                                           77 West Wacker Drive
                                           Suite 4100
                                           Chicago, IL 60601-1818
                                           Tel: 312.750.8644
                                           Fax: 312.698.4502
                                           Email: cegan@mcguirewoods.com


                                           /s/ Jeffrey B. Lang
                                           ___________________________
                                           Jeffrey B. Lang
                                           LANE & WATERMAN LLP
                                           220 N. Main Street, Suite 600
                                           Davenport, Iowa 52801-1987
                                           Tel: 563.333.6647
                                           Fax: 563.324.1616
                                           Email: jlang@L-WLaw.com

                                           Counsel for Aaron J. Schock




                                    5
        3:16-cr-30061-MFK-TSH # 205            Page 6 of 6



                                 CERTIFICATE OF SERVICE

        The undersigned certifies that the foregoing instrument was electronically filed with the

Clerk of the Court using the CM/ECF system, which will send notification of such filing to counsel

of record at their respective email addresses disclosed on the pleadings on this 22nd day of January,

2019.


                                              /s/ George J. Terwilliger III
                                              _____________________
                                              George J. Terwilliger III




                                                 6
